Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS POR ALLOWANCE 
The following is an Examiner's Statement of Reasons for Allowance: The prior arts of record teach an error determining step that determines a suspect disk drive when an addition value of error statistics of a disk drive included in any of a plurality of a disk array exceeds a predetermined threshold value and sets a recovery mode to recover the data to a spare disk drive located under the same device adapter with the suspect disk drive. Ikeuchi et al., (U.S. Patent # 7529965) is one such example of prior art. Another prior art of record teaches to provide a disk array system in which possibility of occurrence of failure in a normal disk drive is reduced by reducing writing and reading to a normal disk drive other than the disk drive in which occurrence of failure is anticipated and a method of avoiding failure of the disk array system. Aizawa et al., (U.S. Patent # 7028216) is one such example of prior art. The prior arts of record, however, fails to teach, singly or in combination a method, an electronic device, and a computer program product that determines a priority of a target storage unit according to a determination that idle disk slices do not exist and for reconstructing malfunctioning disk slices, select replacing disk slices from available storage units based at least in part on the priority, wherein the available storage units have performance levels not lower than the threshold level. The subject matter sought to be patented as recited in the claims in this application has practical applications in the field of data storage.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue Fee and, to avoid processing delays, should preferably accompany the issue Fee, such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM IQBAL whose telephone number is (571)272-3659. The examiner can normally be reached on TW M-F 7:30AM-4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/NADEEM IQBAL/ 
Primary Examiner, Art Unit 2114